DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on April 6, 2021 has been received. Claims 1, 4, 5, 7-11, 14, 15, 17, 18, and 20 are currently pending.
Response to Arguments
Applicant's arguments with respect to the amended claims have been considered, and an updated rejection has been provided below in light of Applicant’s claim amendments.
	Regarding Applicant’s argument that the prior art of record does not “teach or suggest the combination of different cup sizes, adjustable shoulder straps and different length torso straps of amended claim 1, or the further addition of adjustable cup thicknesses of claim 11” (see page 10 of Applicant’s Remarks), the Examiner respectfully disagrees.
As discussed on at least pages 4-12 of the Non-Final Rejection (and in the updated rejections below), these features are taught by Chan, Roman, Li, and Weintraub. For example, Chan teaches different cup sizes (see paragraphs 0046-0050 and 0074-0075 of Chan) and adjustable cup thicknesses (see Figs. 2A-2B and paragraphs 0074-0076 of Chan); Roman teaches different cup sizes/diameters (see paragraphs 0028-0029 of Roman); Li teaches different length torso straps (see paragraph 0015 of Li); and Weintraub teaches adjustable shoulder straps via slide adjusters (see Fig. 1 and column 2, lines 50-64 of Weintraub). It is noted that Applicant has not specified which of the features are allegedly not taught by the prior art. The Examiner 
Additionally, regarding Applicant’s argument that claim 20 includes closed-ended “consisting” language and is therefore allowable over the cited references (see page 11 of Applicant’s Remarks), the Examiner respectfully disagrees.
The Examiner notes that Applicant has not pointed to any specific extraneous structures in the prior art that would prevent the prior art from reading on the closed-ended scope of claim 20. For example, claim 20 recites “an interchangeable garment consisting of a first side comprising a first cup, a first torso strap, and a first shoulder strap; and a second side comprising a second cup, a second torso strap, and a second shoulder strap…a front fastener configured to removably secure the first cup to the second cup; and a rear fastener configured to removably secure the first torso strap to the second torso strap.” Meanwhile, Chan discloses a first side (right half of the brassiere) comprising a first cup (10’), a first torso strap (221’), a first shoulder strap (right 30); and a second side (left half of the brassiere) comprising a second cup (10), a second torso strap (221), and a second shoulder strap (left 30); a front fastener (211, 212) configured to removably secure the first cup to the second cup (see Figs. 1A-1B and paragraphs 0055-0058); and a rear fastener (220) configured to removably secure the first torso strap to the second torso strap (see Figs. 1A-1B and paragraphs 0064-0066). Chan does not appear to teach any extraneous structures outside the scope of what is claimed.
Furthermore, it is noted that the “comprising” language used within claim 20 makes certain language open-ended. See related rejection(s) under 35 USC 112 below.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the snap fastener portions as recited in claims 8 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Applicant asserts that “a more specific snap fastener” is shown in Figs. 1, 3, and 4 (see page 10 of Applicant’s Remarks). However, Figs. 1, 3, and 4 clearly show a clip-type or clasp-type fastener.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the the specification fails to provide proper antecedent basis for the following claim limitation(s): “wherein the front fastener comprises a snap fastener, wherein a first portion of the snap fastener is disposed on the first cup and a second portion of the snap fastener is disposed on the second cup” (claims 8, 18). 
The Examiner notes that although the provisional application mentions wherein the first and second members of the front connector/fastener may be securable to each other via snap fit, a hook and loop fastener, or other suitable fastening mechanisms (see 2nd paragraph of page 3 of the provisional specification), the non-provisional specification merely states: “The interchangeable bra or swimsuit includes a front fastener 32 that is configured to removably secure the first cup 11 to the second cup 12. In the illustrated embodiment, the front fastener 32 includes a first portion connected to the first cup 11 and a second portion connected to the second cup 12. Any suitable clip or other connection mechanism may be utilized for the front fastener 32. In some embodiments, the front fastener 32 is configured to be adjustable, which allows the wearer to adjust the distance between the first and second cups 11, 12 according to personal preference.” The non-provisional specification does not appear to mention snaps or snap fasteners.
Applicant is advised to amend the specification to provide proper antecedent basis for the claimed snap fastener.
Claim Objections
Claims 1, 11, and 20 are objected to because of the following informalities: “the second torso strap is of a torso length” should read “the second torso strap is of a second length.”
Claims 10, 11, and 20 are objected to because of the following informalities: “wherein the first thickness of a different thickness than the second thickness” should read “wherein the first thickness is a different thickness than the second thickness.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7-11, 14, 15, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20 recite the limitation “wherein the first shoulder strap and the second shoulder strap are adjustable in length via a slide adjuster.” The limitation is indefinite, as it is unclear whether each strap includes a separate slide adjuster or if both straps are adjustable via the same slide adjuster. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the first shoulder strap is adjustable via a first slide adjuster, and the second shoulder strap is adjustable in length via a second slide adjuster.”
Claim 20 recites the limitation “An interchangeable garment consisting of: a first side comprising a first cup, a first torso strap, and a first shoulder strap; and a second side comprising a second cup, a second torso strap, and a second shoulder strap.” The limitation is indefinite, as the term “consisting of” in the preamble appears to indicate that the claim is closed-ended, but the claim also recites “comprising” limitations, such that certain elements of the claim are open-ended. As such, one of ordinary skill in the art would not readily understand what is included or 
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8-11, 15, 18, and 20, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US PG Pub 2012/0135667), in view of Li (US PG Pub 2006/0003669), further in view of Weintraub (US Patent No. 4,411,269); or alternatively, over Chan in view of Roman (US PG Pub 2015/0141939), further in view of Li, further in view of Weintraub.
Regarding claim 1, Chan discloses an interchangeable garment (see Figs. 1A-1B, 2A-2B and at least paragraphs 00011-0017), comprising:
a first side (10’, 221’, right 30) comprising a first cup (10’), a first torso strap (221’), and a first shoulder strap (right 30);
a second side (10, 221, left 30) comprising a second cup (10), a second torso strap (221), and a second shoulder strap (left 30);
a front fastener (211, 212) configured to removably secure the first cup to the second cup (see Figs. 1A-1B and paragraphs 0055-0058); and
a rear fastener (220) configured to removably secure the first torso strap to the second torso strap (see Figs. 1A-1B and paragraphs 0064-0066).
Chan further discloses wherein the first cup (10’) comprises a first size, and wherein the second cup (10) comprises a second size that is different from the first size of the first cup (see paragraphs 0046-0050 and 0074-0075; note that Chan discloses wherein the first and second cup are interchangeable such that a size of each cup can be separately chosen to accommodate different right and left breast sizes of the wearer, such that the second cup may be larger or smaller than the first cup). Chan discloses wherein the different cup sizes can be formed and determined by a variety of factors, such as cup volume, cavity size, padding thickness, the height from the bottom of the conic shaped cup to the apex point thereof, and the position of the apex point (see paragraphs 0075-0080). The Examiner notes that altering any one of the cup volume, cavity size, and padding thickness would alter the inner diameter of the cup such that one cup would have a greater inner diameter than another cup (see, for example, the different padding 
Therefore, Chan teaches a plurality of variable sized cups that are capable of being used wherein a second diameter of the second cup is greater than a first diameter of the first cup. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
	Alternatively, Chan fails to explicitly disclose wherein the different cup sizes may be determined by differing diameters of the cups.
However, Roman teaches a bra (10) having a first cup (14) and a second cup (16) of different sizes, wherein the different sizes may be determined by a variety of dimensions such as diameter, depth, and concavity (see paragraphs 0028-0029), so as to allow the cups to accommodate breasts having different diameters (see paragraphs 0028-0029).
Therefore, based on Roman’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Chan’s different sized cups to also have different diameters, such that a second diameter of the second cup would be different from a first diameter of the first cup, as doing so would allow the cups to accommodate breasts having different diameters.
Chan fails to further disclose wherein the first torso strap comprises a first length, and wherein the second torso strap comprises a second length, wherein the first length is a different length than the second length.

Therefore, based on Li’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Chan’s first and second torso straps to each have an adjustable length, as doing so would allow the wearer to adjust the length of each torso strap to an optimal position in relation to the wearer’s right and left breasts and to accommodate the wearer’s chest circumference and the variations of the wearer’s body.
As modified, the adjustable-length torso straps taught by Chan and Li would be capable of being used wherein the first torso strap comprises a first length, and wherein the second torso strap comprises a second length that is different than the first length of the first torso strap (e.g., by adjusting the first torso strap to be tighter and the second torso strap to be looser). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Chan further discloses wherein the first shoulder strap and the second shoulder strap (right and left 30) are configured to be adjustable in length (see at least paragraph 0069), but fails to explicitly disclose wherein the first and second shoulder straps are adjustable via slide adjusters.

Therefore, based on Weintraub’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Chan’s first and second shoulder straps to each be adjustable in length via a respective slide adjuster; as doing so would allow the shoulder straps to be continuously adjustable in length from full to half-length.

Regarding claim 5, the modified garment of Chan (i.e., Chan in view of Li and Weintraub, or Chan in view of Roman, Li, and Weintraub) is further disclosed wherein the first side (10’, 221’, right 30 of Chan) and the second side (10, 221, left 30 of Chan) form a brassiere when secured together (see Figs. 1A-1B and at least Abstract of Chan).

Regarding claim 8, Chan, Li, and Weintraub (or alternatively Chan, Roman, Li, and Weintraub) together teach the limitations of claim 1, as discussed above. Chan further teaches wherein the front fastener (211, 212) comprises a first portion (left 2121) disposed on the first cup (10’) and a second portion (right 2121) disposed on the second cup (10; see Fig. 1B and paragraphs 0054-0057). 

However, Chan teaches an alternate embodiment (see Fig. 4) having a front snap fastener (2111B, 2121B; see Fig. 4 and paragraphs 0091-0096; Chan discloses wherein first and second fastening portions 2111B, 2121B may be buttons, hooks and slots, or snap fasteners), as such fasteners are known by one skilled in the art to be interchangeable (see paragraphs 0095-0096).
Therefore, based on Chan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Chan’s front hook/slot fastener to be a front snap fastener, as such fasteners are known by one skilled in the art to be interchangeable, and such a modification would be nothing more than a simple substitution of one known fastener type for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 9, the modified garment of Chan (i.e., Chan in view of Li and Weintraub, or Chan in view of Roman, Li, and Weintraub) is further disclosed wherein the rear fastener (220 of Chan) comprises a first portion (223 of Chan) disposed on the first torso strap (221’ of Chan) and a second portion (222 of Chan) disposed on the second torso strap (221 of Chan; see Figs. 1A-1B and paragraphs 0064-0066 of Chan).

Regarding claim 10, the modified garment of Chan (i.e., Chan in view of Li and Weintraub, or Chan in view of Roman, Li, and Weintraub) is further disclosed wherein the first cup (10’ of Chan) includes a first padded interior (101’ of Chan) and wherein the second cup (10 

Regarding claim 11, Chan discloses an interchangeable garment (see Figs. 1A-1B, 2A-2B and at least paragraphs 00011-0017), comprising:
a first side (10’, 221’, right 30) comprising a first cup (10’), a first torso strap (221’), and a first shoulder strap (right 30);
a second side (10, 221, left 30) comprising a second cup (10), a second torso strap (221), and a second shoulder strap (left 30);
a front fastener (211, 212) configured to removably secure the first cup to the second cup (see Figs. 1A-1B and paragraphs 0055-0058); and
a rear fastener (220) configured to removably secure the first torso strap to the second torso strap (see Figs. 1A-1B and paragraphs 0064-0066),
wherein the rear fastener comprises a first portion (223) disposed on the first torso strap (221’) and a second portion (222) disposed on the second torso strap (221; see Figs. 1A-1B and paragraphs 0064-0066), 
the first portion comprising a plurality of linearly arranged hooks, the second portion comprising a plurality of linearly arranged loops, such that the fastener is configured to adjustably secure the first torso strap to the second torso strap (see Figs. 1A-1B and paragraphs 0064-0066);

Chan further discloses wherein the first cup (10’) comprises a first size, and wherein the second cup (10) comprises a second size that is different from the first size of the first cup (see paragraphs 0046-0050 and 0074-0075; note that Chan discloses wherein the first and second cup are interchangeable such that a size of each cup can be separately chosen to accommodate different right and left breast sizes of the wearer, such that the second cup may be larger or smaller than the first cup). Chan discloses wherein the different cup sizes can be formed and determined by a variety of factors, such as cup volume, cavity size, padding thickness, the height from the bottom of the conic shaped cup to the apex point thereof, and the position of the apex point (see paragraphs 0075-0080). The Examiner notes that altering any one of the cup volume, cavity size, and padding thickness would alter the inner diameter of the cup such that one cup would have a greater inner diameter than another cup (see, for example, the different padding thicknesses of 101, 101’ in Figs. 2A-2B). The Examiner further notes that the term “diameter” is commonly defined as “the length of a straight line through the center of an object or space” (see definition 2 via Merriam-Webster.com), and Applicant has not further defined the endpoints, angle, location, etc. of the claimed diameter.
Therefore, Chan teaches a plurality of variable sized cups that are capable of being used wherein a second diameter of the second cup is greater than a first diameter of the first cup. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
	Alternatively, Chan fails to explicitly disclose wherein the different cup sizes may be determined by differing diameters of the cups.
However, Roman teaches a bra (10) having a first cup (14) and a second cup (16) of different sizes, wherein the different sizes may be determined by a variety of dimensions such as diameter, depth, and concavity (see paragraphs 0028-0029), so as to allow the cups to accommodate breasts having different diameters (see paragraphs 0028-0029).
Therefore, based on Roman’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Chan’s different sized cups to also have different diameters, such that a second diameter of the second cup would be different from a first diameter of the first cup, as doing so would allow the cups to accommodate breasts having different diameters.
Chan fails to further disclose wherein the first torso strap comprises a first length, and wherein the second torso strap comprises a second length, wherein the first length is a different length than the second length.
However, Li teaches a brassiere (see Fig. 1) having a pair of cups (10) and a pair of torso straps (30), wherein each torso strap has an adjustable length (see paragraph 0015), so as to allow the wearer to adjust the length of each torso strap to an optimal position in relation to the wearer’s right and left breasts and to accommodate the wearer’s chest circumference and the variations of the wearer’s body (see paragraphs 0001-0003, 0004, and 0015).
Therefore, based on Li’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Chan’s first and 
As modified, the adjustable-length torso straps taught by Chan and Li would be capable of being used wherein the first torso strap comprises a first length, and wherein the second torso strap comprises a second length that is different than the first length of the first torso strap (e.g., by adjusting the first torso strap to be tighter and the second torso strap to be looser). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Chan further discloses wherein the first shoulder strap and the second shoulder strap (right and left 30) are configured to be adjustable in length (see at least paragraph 0069), but fails to explicitly disclose wherein the first and second shoulder straps are adjustable via slide adjusters.
However, Weintraub teaches a brassiere (10) having a pair of cups (12, 14), a pair of torso straps (16, 18), and a pair of shoulder straps (40, 42), wherein the shoulder straps are each adjustable in length via a respective slide adjuster (32, 34), so as to allow the shoulder straps to be continuously adjustable in length from full to half-length (see Fig. 1 and column 2, lines 50-64).
Therefore, based on Weintraub’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Chan’s first and second shoulder straps to each be adjustable in length via a respective slide adjuster; as 

Regarding claim 15, the modified garment of Chan (i.e., Chan in view of Li and Weintraub, or Chan in view of Roman, Li, and Weintraub) is further disclosed wherein the first side (10’, 221’, right 30 of Chan) and the second side (10, 221, left 30 of Chan) form a brassiere when secured together (see Figs. 1A-1B and at least Abstract of Chan).

Regarding claim 18, Chan, Li, and Weintraub (or alternatively Chan, Roman, Li, and Weintraub) together teach the limitations of claim 11, as discussed above. Chan further teaches wherein the front fastener (211, 212) comprises a first portion (left 2121) disposed on the first cup (10’) and a second portion (right 2121) disposed on the second cup (10; see Fig. 1B and paragraphs 0054-0057). 
Chan fails to teach in the present embodiment wherein the front fastener is a snap fastener having a first snap fastener portion and a second snap fastener portion. Chan appears to teach a hook/slot type fastener (see Fig. 1B and paragraphs 0054-0057).
However, Chan teaches an alternate embodiment (see Fig. 4) having a front snap fastener (2111B, 2121B; see Fig. 4 and paragraphs 0091-0096; Chan discloses wherein first and second fastening portions 2111B, 2121B may be buttons, hooks and slots, or snap fasteners), as such fasteners are known by one skilled in the art to be interchangeable (see paragraphs 0095-0096).
Therefore, based on Chan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Chan’s front hook/slot fastener to be a front snap fastener, as such fasteners are known by one skilled in the In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 20, Chan discloses an interchangeable garment (see Figs. 1A-1B, 2A-2B and at least paragraphs 00011-0017), consisting of:
a first side (right half of the brassiere) comprising a first cup (10’), a first torso strap (221’), and a first shoulder strap (right 30);
a second side (left half of the brassiere) comprising a second cup (10), a second torso strap (221), and a second shoulder strap (left 30);
a front fastener (211, 212) configured to removably secure the first cup to the second cup (see Figs. 1A-1B and paragraphs 0055-0058); and
a rear fastener (220) configured to removably secure the first torso strap to the second torso strap (see Figs. 1A-1B and paragraphs 0064-0066), wherein the rear fastener comprises a first portion (223) disposed on the first torso strap (221’) and a second portion (222) disposed on the second torso strap (221; see Figs. 1A-1B and paragraphs 0064-0066), the first portion comprising a plurality of linearly arranged hooks, the second portion comprising a plurality of linearly arranged loops, such that the fastener is configured to adjustably secure the first torso strap to the second torso strap (see Figs. 1A-1B and paragraphs 0064-0066);
wherein the first cup includes a first padded interior (101’) and wherein the second cup includes a second padded interior (101), wherein the first padded interior is of a first thickness and the second padded interior is of a second thickness, wherein the first thickness is a different thickness than the second thickness (see Figs. 2A-2B and paragraph 0076).

Therefore, Chan teaches a plurality of variable sized cups that are capable of being used wherein a second diameter of the second cup is greater than a first diameter of the first cup. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
	Alternatively, Chan fails to explicitly disclose wherein the different cup sizes may be determined by differing diameters of the cups.

Therefore, based on Roman’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Chan’s different sized cups to also have different diameters, such that a second diameter of the second cup would be different from a first diameter of the first cup, as doing so would allow the cups to accommodate breasts having different diameters.
Chan fails to further disclose wherein the first torso strap comprises a first length, and wherein the second torso strap comprises a second length, wherein the first length is a different length than the second length.
However, Li teaches a brassiere (see Fig. 1) having a pair of cups (10) and a pair of torso straps (30), wherein each torso strap has an adjustable length (see paragraph 0015), so as to allow the wearer to adjust the length of each torso strap to an optimal position in relation to the wearer’s right and left breasts and to accommodate the wearer’s chest circumference and the variations of the wearer’s body (see paragraphs 0001-0003, 0004, and 0015).
Therefore, based on Li’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Chan’s first and second torso straps to each have an adjustable length, as doing so would allow the wearer to adjust the length of each torso strap to an optimal position in relation to the wearer’s right and left breasts and to accommodate the wearer’s chest circumference and the variations of the wearer’s body.
Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Chan further discloses wherein the first shoulder strap and the second shoulder strap (right and left 30) are configured to be adjustable in length (see at least paragraph 0069), but fails to explicitly disclose wherein the first and second shoulder straps are adjustable via slide adjusters.
However, Weintraub teaches a brassiere (10) having a pair of cups (12, 14), a pair of torso straps (16, 18), and a pair of shoulder straps (40, 42), wherein the shoulder straps are each adjustable in length via a respective slide adjuster (32, 34), so as to allow the shoulder straps to be continuously adjustable in length from full to half-length (see Fig. 1 and column 2, lines 50-64).
Therefore, based on Weintraub’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Chan’s first and second shoulder straps to each be adjustable in length via a respective slide adjuster; as doing so would allow the shoulder straps to be continuously adjustable in length from full to half-length.

Claims 4 and 14, as best as can be understood, are rejected under 35 U.S.C. 103 as obvious over Chan, Li, and Weintraub (or alternatively, Chan, Roman, Li, and Weintraub), as applied to claims 1 and 11 above; or in the alternative, under 35 U.S.C. 103 as obvious over Chan, Li, and Weintraub (or alternatively, Chan, Roman, Li, and Weintraub), as applied to claims 1 and 11 above, in view of Jones et al. (herein Jones)(US Patent No. 6,857,936).
Regarding claim 4, Chan, Li, and Weintraub (or alternatively Chan, Roman, Li, and Weintraub) together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the first side and the second side form a bikini top when secured together. Instead, Chan teaches wherein the first side (10’, 221’, right 30) and the second side (10, 221, left 30) form a brassiere when secured together (see Figs. 1A-1B and at least Abstract).
However, the Examiner notes that Chan’s brassiere is capable of being worn and used as a bikini top, and Applicant has not recited any specific material or structure of the bikini top to differentiate it from a conventional brassiere. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Alternatively, Jones teaches a convertible garment (10, see Figs. 2-6 and column 1, lines 12-20; and column 2, lines 44-67) with a pair of cups (14, 16), a pair of torso straps (50, 51), and a pair of shoulder straps (32, 34), wherein the garment may be worn as a brassiere, a bathing suit top (i.e., a bikini top), halter-top, or any other type of breast-supporting garment (see column 5, line 65 – column 6, line 38).
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 14, Chan, Li, and Weintraub (or alternatively Chan, Roman, Li, and Weintraub) together teach the limitations of claim 11, as discussed above, but fail to explicitly teach wherein the first side and the second side form a bikini top when secured together. Instead, Chan teaches wherein the first side (10’, 221’, right 30) and the second side (10, 221, left 30) form a brassiere when secured together (see Figs. 1A-1B and at least Abstract).
However, the Examiner notes that Chan’s brassiere is capable of being worn and used as a bikini top, and Applicant has not recited any specific material or structure of the bikini top to differentiate it from a conventional brassiere. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Alternatively, Jones teaches a convertible garment (10, see Figs. 2-6 and column 1, lines 12-20; and column 2, lines 44-67) with a pair of cups (14, 16), a pair of torso straps (50, 51), and a pair of shoulder straps (32, 34), wherein the garment may be worn as a brassiere, a bathing suit top (i.e., a bikini top), halter-top, or any other type of breast-supporting garment (see column 5, line 65 – column 6, line 38).
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Claims 7 and 17, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chan, Li, and Weintraub (or alternatively, Chan, Roman, Li, and Weintraub), as applied to claims 1 and 11 above, in view of Lung (US PG Pub 2009/0075562).
Regarding claim 7, Chan, Li, and Weintraub (or alternatively Chan, Roman, Li, and Weintraub) together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the first side comprises a first distinct exterior design, and wherein the second side comprises a second distinct exterior design.
However, Lung teaches an interchangeable bra (31) having a first cup assembly (33) and a second cup assembly (93), wherein the first cup assembly comprises a first distinct exterior design, and wherein the second cup assembly comprises a second distinct exterior design (see paragraphs 0002, 0013, 0022, 0024, 0066, and 0088), so as to allow the user to customize the individual components of the garment based upon factors such as color, shape/style, and compatibility with outer garments (see paragraphs 0002, 0011-0013, and 0022).
Therefore, based on Lung’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Chan’s garment such that the first side would comprise a first distinct exterior design, and wherein the second 

Regarding claim 17, Chan, Li, and Weintraub (or alternatively Chan, Roman, Li, and Weintraub) together teach the limitations of claim 11, as discussed above, but fail to further teach wherein the first side comprises a first distinct exterior design, and wherein the second side comprises a second distinct exterior design.
However, Lung teaches an interchangeable bra (31) having a first cup assembly (33) and a second cup assembly (93), wherein the first cup assembly comprises a first distinct exterior design, and wherein the second cup assembly comprises a second distinct exterior design (see paragraphs 0002, 0013, 0022, 0024, 0066, and 0088), so as to allow the user to customize the individual components of the garment based upon factors such as color, shape/style, and compatibility with outer garments (see paragraphs 0002, 0011-0013, and 0022).
Therefore, based on Lung’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Chan’s garment such that the first side would comprise a first distinct exterior design, and wherein the second side would comprise a second distinct exterior design, as doing so would allow the user to customize the individual components of the garment based upon factors such as color, shape/style, and compatibility with outer garments.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOCELYN BRAVO/Primary Examiner, Art Unit 3732